DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 94-100) in the reply filed on 09/19/2022 is acknowledged.  The traversal is on the ground(s) that the process claims of Group I is intimately related to the blank of Group II, as the process details forming the feature of the blank, accordingly a single search his required for both groups.  This is not found persuasive because as explained in the previous filed Office action, searching for the actual product, which is the blank would be completely different and classified in different art vs the process.  The filed product is not related to the method.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 94-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connelly et al. (U.S. Pat. No. 5,944,252) in view of Shinko (JP 2003340936).

 	Regarding claim 94: Connelly discloses a blank for forming into a box comprising: a rectangular sheet of corrugated plastic having a first outer layer, a second outer layer and a plurality of spaced apart flutes extending between the first outer layer and the second outer layer, see for example (Figs. 1, 2, and 4; “containers made from…wood plastic”); the sheet having an upper edge perpendicular to the plurality of flutes and a lower edge perpendicular to the plurality of flutes (Fig. 2; via the shown edges of the upper/lower sheets in respect to the corrugated mediums 40 & 48); slots will be formed at a top of the sheet (Fig. 3; via the formed slot 59b).
Connelly does not disclose a first plurality of spaced apart rectangular flattened segments extending from the upper edge partway toward the lower edge.  However, Shinko discloses similar blank with flattened segments formed between the upper and lower edges, where cuts will be performed, see for example (Figs. 3 & 4; via the shown pressed and flattened region 44a/44b, then cut in the central portion; translated abstract “The groove parts 44a and 44b are cut apart near their central”).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Connelly’s blank by having the slotted portions to be flattened prior to slitting them, as suggested by Shinko, in order to simplify and sharpen the slotted portions.
Regarding claim 95: Shinko discloses a second plurality of spaced apart rectangular flattened segments extending from the lower edge partway toward the upper edge at locations where slots will be formed at a bottom of the sheet wherein in each flattened segment of the second plurality of rectangular flattened segments is aligned with one of the flattened segments of the first plurality of rectangular flattened segments, see for example (Fig. 3; shows flattened and slotted portions on both side of the blanks; via 44a/44b).
Regarding claim 96: Connelly discloses a plurality of spaced apart parallel fold lines defining side walls in the sheet (Fig. 4; via 53).
Regarding claim 97: Connelly discloses a plurality of score lines defining flaps in the sheet (Fig. 4; via score lines 60/61a).
Regarding claim 98: Shinko discloses that each of the first plurality of flattened segments has a ridged upper surface, see for example (Fig. 4; via the shown ridge portion inclined up from the bottom of the flattened areas 44a/44b).
Regarding claim 99: Shinko discloses a centrally located slot in each of the first plurality of flattened segments and each of the second plurality of flattened segments (Figs. 3 & 4; via the shown slotting line in the central portion of the “L” of the flattened regions 44a/44b).
Regarding claim 100: Shinko discloses a tab at a first end of the sheet (Fig. 3; via tab shape portion 18) and a flattened connection area at a second end of the sheet (via the other shown end flattened areas on the other side of the blank, 44a/44b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited prior arts in PTO-892 suggest the use of plastic corrugated blanks to form containers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731